     Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20     Page 1 of 7 PageID 97



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DEWITT NKUMBA,                           §
                                         §
              Plaintiff,                 §
                                         §
V.                                       §          No. 3:20-cv-3716-S-BN
                                         §
GM FINANCIAL,                            §
                                         §
              Defendant.                 §

        MEMORANDUM OPINION AND ORDER TRANSFERRING CASE

        Plaintiff DeWitt Nkumba filed a pro se Complaint for Employment

Discrimination in state court in Dallas County on November 18, 2020, alleging that,

from June 2019 through December 2019, his employer, identified as GM Financial,

discriminated against him based on his race, color, national origin, and age. See

generally Dkt. No. 2-4; see also id. at 13 (alleging that “GM Financial failed in

complying with applicable Federal and State Laws and Regulations such as U.S.

Equal Employment Opportunity, Equal Pay Act of 1963, Age Discrimination in

Employment Act of 1967”).

        Defendant AmeriCredit Financial Services, Inc. d/b/a GM Financial (GM

Financial), incorrectly named in the state court petition, was served on November 24,

2020, see Dkt. No. 2-6, and, on December 20, 2020, GM Financial moved in the state

court to transfer venue to Tarrant County and answered subject to its motion to

transfer venue, see Dkt. No. 2-7. GM Financial then removed this action to federal

court on December 23, 2020. See Dkt. No. 2. And this case has been referred to the

undersigned United States magistrate judge for pretrial management under 28
  Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20           Page 2 of 7 PageID 98



U.S.C. § 636(b) and a standing order of reference from the presiding United States

district judge.

       Federal Rule of Civil Procedure 81(c)

       expressly states that “[a]fter removal, repleading is unnecessary unless
       the court orders it.” This Rule also provides specific guidelines for filing
       answers or “other defenses” when the defendant did not do so before
       removal. Id. (“A defendant who did not answer before removal must
       answer or present other defenses or objections under these rules....”).
       The obvious implication of this language is that a party need not refile
       pending state motions in the federal court.

McCray v. Ardelle Assocs. Inc., No. 4:14cv158, 2015 WL 3886318, at *3 (E.D. Va. June

23, 2015) (quoting FED. R. CIV. P. 81(c)).

       The Court may therefore consider GM Financial’s motion to transfer venue

filed in state court prior to removal. And, because the Court may raise the issue of

venue sua sponte, see Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989);

Empty Barge Lines II, Inc. v. DREDGE LEONARD FISHER, 441 F. Supp. 2d 786,

789 (E.D. Tex. 2006) (collecting cases), Nkumba is not prejudiced by the Court’s

considering a venue transfer prior to his filing a response to the motion.

       But the Court first observes that Nkumba’s filing his lawsuit in state court in

Dallas County required that GM Financial remove his case to the Dallas Division of

this district, even though GM Financial does not believe that venue is proper in

Dallas County. “A defendant who wants to remove a civil action from a state court to

a federal district court must ‘file in the district court of the United States for the

district and division within which such action is pending a notice of removal.’”



                                             -2-
  Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20          Page 3 of 7 PageID 99



Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 644 (5th Cir. 1994) (quoting

28 U.S.C. § 1446(a)). Indeed, the general venue statute, 28 U.S.C. § 1391 “has no

application to a removed action. Venue of removed actions is governed by 28 U.S.C. §

1441(a).” Mello Hielo Ice, Ltd. v. Ice Cold Vending, LLC, No. 4:11-cv-629-A, 2012 WL

104980, at *6 (N.D. Tex. Jan. 11, 2012) (citing Polizzi v. Cowles Magazines, Inc., 345

U.S. 663, 665 (1953)); accord Collin Cnty. v. Siemens Bus. Servs., Inc., 250 F. App’x

45, 51-52 (5th Cir. 2012) (per curiam).

      But “the fact that venue is proper in the [Dallas Division of the] Northern

District of Texas does not foreclose [GM Financial] from arguing that this case should

be transferred to the” Fort Worth Division of this district, within which lies Tarrant

County. Quality Custom Rail & Metal, LLC v. Travelers Cas. & Sur. Co. of Am., No.

3:13-cv-3587-D, 2014 WL 840046, at *2 (N.D. Tex. Mar. 4, 2014) (discussing the

interplay between 28 U.S.C. §§ 1404(a) and 1406(a) as explained in Atlantic Marine

Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S. 49, 59-60

(2013)).

      Employment discrimination actions asserting a violation of federal law based

on race, color, and national origin implicate Title VII of the Civil Rights Act of 1964,

which contains special venue provisions that “displace[] the general rules for venue.”

Dabney v. A&R Logistics, Inc., Civ. A. No. 14-788-BAJ-RLB, 2015 WL 4210988, at *2

(M.D. La. July 10, 2015) (citing 42 U.S.C. § 2000e-5(f)(3); In re Horseshoe Entm’t, 337

F.3d 429, 432-33 (5th Cir. 2003)); accord Pinson v. Rumsfeld, 192 F. App’x 811, 817


                                          -3-
 Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20           Page 4 of 7 PageID 100



(11th Cir. 2006) (per curiam) (“The venue provisions of § 2000e-5(f)(3) were intended

to be the exclusive venue provisions for Title VII employment discrimination actions

and ... the more general provisions of [28 U.S.C.] § 1391 are not controlling in such

cases.” (cited in Allen v. U.S. Dep’t of Homeland Sec., 514 F. App’x 421, 422 n.3 (5th

Cir. 2013) (per curiam))).

      Section 2000e-5(f)(3) provides that

      [e]ach United States district court and each United States court of a
      place subject to the jurisdiction of the United States shall have
      jurisdiction of actions brought under this subchapter. Such an action
      may be brought in any judicial district in the State in which the unlawful
      employment practice is alleged to have been committed, in the judicial
      district in which the employment records relevant to such practice are
      maintained and administered, or in the judicial district in which the
      aggrieved person would have worked but for the alleged unlawful
      employment practice, but if the respondent is not found within any such
      district, such an action may be brought within the judicial district in
      which the respondent has his principal office. For purposes of sections
      1404 and 1406 of Title 28, the judicial district in which the respondent
      has his principal office shall in all cases be considered a district in which
      the action might have been brought.

Id.

      While other federal antidiscrimination laws, such as the Americans with

Disabilities Act (the ADA) incorporate Title VII’s venue provisions, see, e.g., Beavers

v. Express Jet Holdings, Inc., 421 F. Supp. 2d 994, 996 (E.D. Tex. 2005) (“The [ADA]

incorporates by reference the special venue provisions that Congress enacted for Title

VII employment discrimination actions.” (citing 42 U.S.C. § 12117)), Nkumba also

specifically alleges a violation of, among other laws, the Age Discrimination in

Employment Act of 1967 (the ADEA), see Dkt. No. 2-4 at 13, a federal statute that

                                          -4-
 Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20            Page 5 of 7 PageID 101



does not utilize Title VII’s venue provisions, see, e.g., Clark v. Am. Airlines, No. 3:19-

cv-97-L-BH, 2019 WL 3006545, at *2 (N.D. Tex. July 9, 2019) (Plaintiff “also sues

under the ADEA, to which the general federal venue statute, 28 U.S.C. § 1391,

applies.” (citing Tucker v. U.S. Dept. of Army, 42 F.3d 641 (5th Cir. 1994))).

       Section 1391(b) provides that venue is proper in the judicial district: (1) where

the defendant resides; (2) where a substantial part of the events or omissions giving

rise to the claim occurred; or (3) if there is no district where the action may otherwise

be brought, in any judicial district in which any defendant is subject to personal

jurisdiction.

       Under either provision, however, venue is not proper in Dallas Division. As

GM Financial explains in its motion to transfer venue, its “principal office is in

Tarrant County, and Tarrant County is where all or a substantial part of the alleged

events or omissions giving ruse to [Nkumba’s claims] occurred.” Dkt. No. 2-7 at 1; see

id. at 2 (“GM Financial hired Plaintiff in 2015, as a Loss Mitigation Account

Representative; in that role Plaintiff worked at GM Financial’s Arlington Operations

Center II (AOC II) located at 4000 Embarcadero Dr, Arlington, TX 76014. From

approximately July 9, 2018 through the date of his resignation, Plaintiff worked as a

Funding Specialist at GM Financial’s Arlington Operations Center III (AOC III),

located at 3801 S. Collins Street, Arlington, Texas 76014. Both the AOC II and the

AOC III are located in Tarrant County. The managers and the human resources

personnel Plaintiff complains of likewise work or worked in Tarrant County. Thus,


                                          -5-
 Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20             Page 6 of 7 PageID 102



the alleged acts and omissions Plaintiff complains of in his Petition occurred entirely

or substantially in Tarrant County. As such, the events giving rise to Plaintiff” s

claims did not occur in whole or in part in Dallas County, but rather in Tarrant

County.”).

       The Court may transfer a case to any proper judicial district or division “for

the convenience of parties and witnesses, in the interest of justice,” 28 U.S.C. §

1404(a); see also Hardwick v. Brinson, 523 F.2d 798, 800 n.2 (5th Cir. 1975), and it

may transfer a case filed in the wrong district or division “to any district or division

in which it could have been brought,” 28 U.S.C. § 1406(a); see also Horseshoe Entm’t,

337 F.3d at 433 (“[T]he last sentence of [Title VII’s] special venue provision makes

express cross-reference to §§ 1404 and 1406 of Title 28 indicating clearly Congress’

intention that the provisions of §§ 1404 and 1406 would also be applicable in [such a]

case.”).

       As this lawsuit concerns unlawful employment practice alleged to have been

committed in Tarrant County, which lies within the Fort Worth Division of this

district, see 28 U.S.C. § 124(a)(2), this action will be transferred there under 42 U.S.C.

§ 2000e-5(f)(3), 28 U.S.C. § 1391(b), and the undersigned’s authority granted by Rule

2(a)(3) of the Court’s Miscellaneous Order No. 6 on January 19, 2021 to allow any

party to file an objection to the presiding district judge within 14 days after being

served with a copy of this order. See FED. R. CIV. P. 72(a).

       If an objection is filed, the transfer of this case is stayed pending further order


                                          -6-
 Case 3:20-cv-03716-S-BN Document 5 Filed 12/29/20   Page 7 of 7 PageID 103



of the Court.

      SO ORDERED.

      DATED: December 29, 2020


                                  _________________________________________
                                  DAVID L. HORAN
                                  UNITED STATES MAGISTRATE JUDGE




                                   -7-
